DETAILED ACTION
In response to remarks filed 12 February 2021
Response to Arguments
Applicant’s arguments filed on 12 February 2021 have been fully considered but they are moot since new grounds of rejection are presented herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Patent Application Publication No. 2005/0194578) in view of Klamm et al (U.S. Patent No. 4,756,510) and Taylor (U.S. Patent No. 4,137,623).
As to Claim 11, Morris discloses a method for repurposing an existing pipeline (#16) primarily underground for introduction of electrical power lines, comprising the steps of: 
Attaching a pipeline traveler line (Paragraph 0014 and #18) to a conduit (#12);
Pulling the conduit (#12) through the existing pipeline (#16) and pulling an electrical cable (#20) into and through the conduit.
However, Morris is silent about cutting the existing pipeline. Klamm discloses cutting existing pipelines to accommodate cables within (Column 3, Line 16-39). Morris and Klamm are analogous art because they are from the same field of endeavor (i.e. conduits). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to cut the existing pipeline with the motivation of providing access to the interior of the pipeline. 
Furthermore, Morris as modified (See above paragraph) is silent about moving a pipeline traveler through the existing pipeline to a next consecutive interval and detaching the pipeline traveler. Taylor discloses the use of a pipeline traveler (#10) through an existing pipeline (#16) to a next consecutive interval which is detachable via #30. Morris and Taylor are analogous art because they are from the same 
Lastly, Morris as modified (See above paragraph) is silent about increasing an ampacity value of the electrical cable up to about 20%. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to increase an ampacity value of the electrical cable up to about 20% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Patent Application Publication No. 2005/0194578) in view of Klamm et al (U.S. Patent No. 4,756,510) and Taylor (U.S. Patent No. 4,137,623); and further in view of Lee (U.S. Patent No. 4,232,981).
As to Claim 12, Morris as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). However, Morris is silent about wherein said step of increasing the ampacity value of the electrical cable comprises surrounding the electrical cable with a volume of a thixotropic non-cementitious thermal grout. Lee discloses adding a medium (#18) inside a pipeline (#10) which can be any flowable liquid (Column 5, Lines 26-27). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to surround the electrical cable with a volume of a thixotropic non-cementitious thermal grout. The motivation would have been to protect the electrical cable. Accordingly, Morris as modified teaches wherein said step of increasing the ampacity value of the electrical cable comprises surrounding the electrical cable with a volume of a thixotropic non-cementitious thermal grout.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Patent Application Publication No. 2005/0194578) in view of Klamm et al (U.S. Patent No. 4,756,510), Taylor (U.S. Patent No. 4,137,623) and Lee (U.S. Patent No. 4,232,981).
As to Claim 13, Morris discloses a method for repurposing an existing pipeline (#16) primarily underground for introduction of electrical power lines, comprising the steps of: 
Attaching a pipeline traveler line (Paragraph 0014 and #18) to a conduit (#12);
Pulling the conduit (#12) through the existing pipeline (#16) and pulling an electrical cable (#20) into and through the conduit.
However, Morris is silent about cutting the existing pipeline. Klamm discloses cutting existing pipelines to accommodate cables within (Column 3, Line 16-39). Morris and Klamm are analogous art because they are from the same field of endeavor (i.e. conduits). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to cut the existing pipeline with the motivation of providing access to the interior of the pipeline. 
Furthermore, Morris as modified (See above paragraph) is silent about moving a pipeline traveler through the existing pipeline to a next consecutive interval and detaching the pipeline traveler. Taylor discloses the use of a pipeline traveler (#10) through an existing pipeline (#16) to a next consecutive interval which is detachable via #30. Morris and Taylor are analogous art because they are from the same field of endeavor (i.e. conduits). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a pipeline traveler through the existing pipeline to a next consecutive interval and detaching the pipeline traveler. The motivation would have been to lubricate and clean the existing pipeline before placing the conduit. 
Lastly, Morris as modified (See above paragraph) is silent about dissipating heat from the electrical cable by adding a medium inside the existing pipeline. Lee discloses adding a medium (#18) inside a pipeline (#10) which can be water which is a medium that dissipates heat. Morris and Lee are analogous art because they are from the same field of endeavor (i.e. conduits). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to dissipate heat from the electrical cable by adding a medium inside the existing pipeline with the motivation of avoiding overheating. 
As to Claim 14, Morris as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). However, Morris as modified is silent about wherein said step of dissipating heat from the electrical cable by adding a medium inside the existing pipeline comprises surrounding the electrical cable with a volume of a thixotropic non-cementitious thermal grout. Lee discloses adding a medium (#18) inside a pipeline (#10) which can be any flowable liquid (Column 5, Lines 26-27). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to . 
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Patent Application Publication No. 2005/0194578) in view of Klamm et al (U.S. Patent No. 4,756,510), Taylor (U.S. Patent No. 4,137,623), McIntyre (U.K. Patent Publication No. 2,356,679) and Hauff (U.S. Patent No. 4,768,024).
As to Claim 16, Morris discloses a method for repurposing an existing pipeline (#16) primarily underground for introduction of electrical power lines, comprising the steps of: 
Attaching a pipeline traveler line (Paragraph 0014 and #18) to a conduit (#12);
Pulling the conduit (#12) through the existing pipeline (#16) and pulling an electrical cable (#20) into and through the conduit.
However, Morris is silent about cutting the existing pipeline. Klamm discloses cutting existing pipelines to accommodate cables within (Column 3, Line 16-39). Morris and Klamm are analogous art because they are from the same field of endeavor (i.e. conduits). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to cut the existing pipeline with the motivation of providing access to the interior of the pipeline. 
Furthermore, Morris as modified (See above paragraph) is silent about moving a pipeline traveler through the existing pipeline to a next consecutive interval and detaching the pipeline traveler. Taylor discloses the use of a pipeline traveler (#10) through an existing pipeline (#16) to a next consecutive interval which is detachable via #30. Morris and Taylor are analogous art because they are from the same field of endeavor (i.e. conduits). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a pipeline traveler through the existing pipeline to a next consecutive interval and detaching the pipeline traveler. The motivation would have been to lubricate and clean the existing pipeline before placing the conduit. 
However, Morris as modified (See above paragraph) is silent about pulling a fiber optic line into the conduit. McIntyre discloses a power cable (#7) and a fiber optic cable (#6) within a conduit (#10). Morris and McIntyre are analogous art because they are from the same field of endeavor (i.e. conduits). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary 
Lastly, Morris as modified (See above paragraph) is silent about sensing for a hot spot in the electrical cable pulled into the existing pipeline. Hauff discloses sensing for a hot spot in the electrical cable in a pipeline (Column 2, Lines 30-55). Morris and Hauff are analogous art because they are from the same field of endeavor (i.e. conduits). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to sense for a hot spot in the electrical cable pulled into the existing pipeline. The motivation would have been to monitor and avoid hazardous conditions. 
As to Claim 17, Morris as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Morris as modified also teaches wherein the cutting step is performed at a region proximate the hot spot (“Proximate” is relative).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Patent Application Publication No. 2005/0194578) in view of Klamm et al (U.S. Patent No. 4,756,510), Taylor (U.S. Patent No. 4,137,623), McIntyre (U.K. Patent Publication No. 2,356,679) and Hauff (U.S. Patent No. 4,768,024); and further in view of Lee (U.S. Patent No. 4,232,981).
As to Claim 18, Morris as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). However, Morris as modified is silent about further comprising the step of remediating the hot spot by adding a volume of a thixotropic non-cementitious thermal grout via another cut to a void between the existing pipeline and the conduit. Lee discloses adding a medium (#18) inside a pipeline (#10) which can be any flowable liquid (Column 5, Lines 26-27). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to remediate the hot spot by adding a volume of a thixotropic non-cementitious thermal grout via another cut to a void between the existing pipeline and the conduit. The motivation would have been to protect the conduit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 8:30AM to 5:00PM AST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Examiner, Art Unit 3678